Defendants' request is granted The parties shall have until May 13,
2021 to file their stipulation of dismissal.

SO ORDERED.

Date: April 30, 2021
                                                                                                                                  William E. Vita
      New York, New York                          _____________________
                                                  JOHN P. CRONAN                                                         1325 Avenue of the Americas
  April 30, 2021
                                                  United States District Judge                                             New York, New York 10019
                                                                                                                                     t 212-989-8844
  By ECF                                                                                                                             d 212.779.6103
  The Honorable John P. Cronan                                                                                                       wvita@shb.com
  United States District Judge
  Southern District of New York
  500 Pearl Street
  New York, NY 10007

          Re:         Vilma Interiano v. Crothall Facilities Management and Crothall Healthcare, Inc.
                      Case No.: 20-CV-8895 (JPC)

  Dear Honorable Cronan:

         We are counsel to the defendants Crothall Facilities Management, Inc., and Crothall
  Healthcare, Inc., (hereinafter collectively referred to as “Crothall”) in the above-referenced action.

           We write pursuant to Your Honor’s directive of April 15, 2021 for an update. Yesterday,
  April 29, 2021, the stipulation of discontinuance was rejected as deficient by the clerk’s office for
  failure to include handwritten signatures. That deficiency has since been corrected. A copy of the
  stipulation is attached hereto.

          The other deficiency noted was that the document did not match the docket entry in the
  clerk’s office. The signatories to the stipulation are the undersigned, counsel for the two Crothall
  defendants, and Marc C. DeSalvo, Esq., attorney for the plaintiff. Searching the docket, it appears
  that Mr. DeSalvo has not registered an appearance for the plaintiff in the SDNY since this matter’s
  removal from New York State Court.

          As such, the parties request an additional two week adjournment to allow Mr. DeSalvo to
  register his appearance with the Court and, subsequent to that, to allow for the stipulation to be re-
  filed and the matter closed.

          Thank you for your time and attention to this matter.

                                                                   Respectfully Submitted,


                                                                   William E. Vita

  cc: All Counsel of Record (By ECF and Email)

                   AT LANT A | BOST ON | CHICAGO | DENVER | HOUSTON | KANSAS CIT Y | LONDON | LOS ANGELES | MIAMI | NEW YORK |

                             ORANGE COUNT Y | PHILADELPHIA | SAN FRANCISCO | SEATT LE | T AMPA | W ASHINGTON, D.C.



  4812‐1579‐4146 v1
__________________________________
William E. Vita, Esq.
SHOOK, HARDY & BACON, L.L.P.
Attorneys for Defendants
CROTHALL FACILITIES
MANAGEMENT, INC. and
CROTHALL HEALTHCARE, INC.
1325 Avenue of the Americas
28th Floor
New York, NY 10019
(212) 989-8844
